Citation Nr: 1027320	
Decision Date: 07/22/10    Archive Date: 08/02/10

DOCKET NO.  04-02 877	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Wichita, Kansas


THE ISSUES

1.   Entitlement to service connection for hiatal hernia.

2.  Entitlement to service connection for gastroesophageal reflux 
disease (GERD).

3.  Entitlement to service connection for degenerative joint 
disease of the cervical spine.

4.  Entitlement to service connection for posttraumatic stress 
disorder (PTSD).

5.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a right 
foot and ankle disability.

6.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for scoliosis 
with degenerative joint disease.

7.  Entitlement to an increased rating for recurrent right 
shoulder dislocation with degenerative joint disease, evaluated 
as 30 percent disabling prior to January 7, 2008, and as 40 
percent disabling from that date.

8.  Entitlement to an initial evaluation in excess of 20 percent 
for adjustment disorder with depression and anxiety.

9.  Entitlement to a total rating based on unemployability due to 
service connected disability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The Veteran had active service from November 1972 to June 1976.

This matter comes before the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Milwaukee, Wisconsin.  Jurisdiction over 
the Veteran's claims file was subsequently transferred to the 
Wichita, Kansas RO.

The issues of entitlement to service connection for degenerative 
joint disease of the cervical spine, a higher rating for 
recurrent right shoulder dislocation from January 7, 2008, and a 
TDIU addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  Hiatal hernia was not manifest in service and is unrelated to 
service; hiatal hernia was not caused or aggravated by a service-
connected disability.

2.  GERD was not manifest in service and is unrelated to service; 
GERD was not caused or aggravated by a service-connected 
disability.

3.  The Veteran does not have a diagnosis of PTSD.

4.  In an October 1995 rating decision, the RO denied service 
connection for a right foot injury; in November 1995 the RO again 
denied the claim; the Veteran did not appeal.

5.  The evidence received since the November 1995 rating decision 
is cumulative or redundant of evidence previously of record, and 
does not raise a reasonable possibility of substantiating the 
claim.

6.  In a July 1994 rating decision, the RO denied service 
connection for a back condition; the Veteran did not appeal.

7.  The evidence received since the July 1994 rating decision is 
cumulative or redundant of evidence previously of record, and 
does not raise a reasonable possibility of substantiating the 
claim.

8.  For the period prior to January 7, 2008, recurrent right 
shoulder dislocation with degenerative joint disease was 
manifested by manifested by pain and abduction to 90 degrees.

9.  Adjustment disorder with anxiety and depression is manifested 
by occupational and social impairment with occasional decrease in 
work efficiency and intermittent periods of inability to perform 
occupational tasks due to depression, anxiety, mild memory 
impairment, and sleep disturbance.


CONCLUSIONS OF LAW

1.  Hiatal hernia was not incurred in or aggravated during 
service; hiatal hernia is not proximately due to or the result of 
service-connected disease or injury.  38 U.S.C.A. §§ 1110, 1131, 
(West 2002); 38 C.F.R. §§ 3.303, 3.310 (2009).

2.  GERD was not incurred in or aggravated during service; GERD 
is not proximately due to or the result of service-connected 
disease or injury.  38 U.S.C.A. §§ 1110, 1131, (West 2002); 38 
C.F.R. §§ 3.303, 3.310 (2009).

3.  PTSD was not incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1154(b) (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2009).

4.  The October and November 1995 rating decisions are final.  38 
U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 3.160(d), 20.1100, 
20.1104 (2009).

5.  New and material evidence has not been received to reopen the 
claim of entitlement to service connection for a right foot and 
ankle disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156 (2009).

6.  The July 1994 rating decision is final.  38 U.S.C.A. § 7104 
(West 2002); 38 C.F.R. §§ 3.160(d), 20.1100, 20.1104 (2009).

7.  New and material evidence has not been received to reopen the 
claim of entitlement to service connection scoliosis with 
degenerative joint disease.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156 (2009).

8.  For the period prior to January 7, 2008, the criteria for an 
evaluation in excess of 30 percent for the right shoulder 
disability have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 4.1, 4.71a, 
Diagnostic Codes 5201, 5202 (2009).

9.  The criteria for an evaluation in excess of 20 percent for 
adjustment disorder with anxiety and depression have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 4.3, 
4.7, 4.130; Diagnostic Code 9440 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2009).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) 
(2009); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
VCAA notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be provided 
to a claimant before the initial unfavorable RO decision on a 
claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held 
that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include: 1) Veteran 
status; 2) existence of a disability; 3) a connection between the 
Veteran's service and the disability; 4) degree of disability; 
and 5) effective date of the disability.  The Court held that 
upon receipt of an application for a service-connection claim, 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review 
the information and the evidence presented with the claim and to 
provide the claimant with notice of what information and evidence 
not previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id. at 486.  

Also, during the pendency of this appeal, the Court issued a 
decision which held that, in the context of a claim to reopen, 
VCAA notice must include an explanation of 1) the evidence and 
information necessary to establish entitlement to the underlying 
claim for the benefit sought; and 2) what constitutes new and 
material evidence to reopen the claim as determined by the 
evidence of record at the time of the previous final denial.  See 
Kent v. Nicholson, 20 Vet. App. 1 (2006).  The Court further 
explained that a notice letter must describe what evidence would 
be necessary to substantiate the element or elements required to 
establish the underlying claim that were found insufficient in 
the previous denial.  See id.

A letter dated in July 2001 explained the VCAA.  The Veteran was 
invited to submit or identify relevant evidence.  He was advised 
that VA would make reasonable efforts to assist him in obtaining 
evidence.  This letter discussed the evidence necessary to 
establish service connection.

In June 2002, the Veteran was advised of the evidence necessary 
to establish service connection.  He was also advised of previous 
final denials and told that new and material evidence was 
necessary to reopen certain claims.  He was asked to submit or 
identify relevant evidence.  

A January 2004 letter discussed the evidence of record and told 
the Veteran how VA would assist him.

An August 2004 letter discussed the evidence necessary to 
establish a TDIU.

A March 2006 letter advised the Veteran of the manner in which VA 
determines disability ratings and effective dates.

In May 2006, the Veteran was provided with the basis of the 
previous denials of service connection for a back disability and 
a right ankle and foot disability.  The meaning of new and 
material evidence was discussed, and the Veteran was advised on 
the evidence necessary to reopen his claims.  This letter also 
listed the evidence of record and discussed the evidence 
necessary to establish service connection.  Moreover, it 
discussed the evidence necessary to support increased ratings.

A January 2007 letter advised the Veteran of the status of his 
claim.

A March 2008 letter discussed the evidence necessary to establish 
service connection for PTSD.  The Veteran was invited to submit 
relevant evidence.  He was asked to complete a questionnaire 
concerning stressful incidents in service.  The evidence of 
record was listed and the Veteran was told how VA would assist 
him.

In May 2008 the Veteran submitted a statement regarding his PTSD 
stressors.  

In June 2008 the Veteran was advised of the criteria under which 
his service-connected disabilities were evaluated.  A separate 
June 2008 letter discussed the evidence necessary to establish 
service connection on a secondary basis.

Except as discussed below, the Board finds that the content of 
the notice fully complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  
The Veteran has been provided with every opportunity to submit 
evidence and argument in support of his claim and to respond to 
VA notices.  Further, the Board finds that the purpose behind the 
notice requirement has been satisfied because the Veteran has 
been afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  

Regarding the veteran's claim for a higher initial evaluation for 
adjustment disorder, the Board notes that this is a case in which 
the veteran is challenging the initial evaluation assigned 
following the grant of service connection.  In Dingess, the Court 
of Appeals for Veterans Claims held that in cases where service 
connection has been granted and an initial disability rating and 
effective date have been assigned, the typical service-connection 
claim has been more than substantiated, it has been proven, 
thereby rendering section 5103(a) notice no longer required 
because the purpose that the notice is intended to serve has been 
fulfilled.  Id. at 490-91.  Thus, because the notice that was 
provided before service connection was granted was legally 
sufficient, VA's duty to notify in this case has been satisfied.

With respect VA's duty to assist, the Board notes that with 
respect to previously denied claims, until a claim is reopened, 
VA does not have a duty to provide a medical examination or 
obtain a medical opinion.  See 38 C.F.R. § 3.159(c).  

With respect to the other claims, VA examinations have been 
carried out.  The Board finds that they were adequate in that the 
examiners reviewed the record, interviewed the Veteran, and 
performed appropriate physical examinations prior to providing 
their conclusions.  The reports of record are thorough and 
consistent with contemporaneous treatment records.  For these 
reasons, the Board concludes that the findings of the VA 
examiners are more persuasive than the Veteran's assertions to 
the contrary, and that the reports are adequate on which to base 
a decision.

Furthermore, the Board notes the case of Woehlaert v. Nicholson, 
21 Vet. App. 456 (2007), wherein the appellant argued that the 
Board was obligated to reopen his claim because the RO had 
arranged for an examination, and that the examination in question 
was inadequate.  In that decision, the Court held that the Board 
was not obligated to reopen a claim merely because the RO 
reopened the claim and undertook development such as obtaining a 
new examination or opinion.  Thus, although VA examinations 
conducted during this appeal did address disabilities that had 
been the subject of prior final decisions, the Board is not 
obligated to reopen the claim solely as a consequence of that 
development having been conducted.  Also, in Woehlaert, the Court 
also held that the adequacy of any such examination or opinion is 
moot if the Board determines that new and material evidence has 
not been presented, although the Board must certainly consider 
the results of such an examination or opinion as it would any 
evidence of record.  Thus, even if the VA examination was 
inadequate, any such inadequacies are moot as the Board is 
finding that new and material evidence has not been received to 
reopen the claim.

Neither the Veteran nor his representative has identified any 
additional evidence or information which could be obtained to 
substantiate the claims.  The Board is also unaware of any such 
outstanding evidence or information.  Therefore, the Board is 
also satisfied that the RO has complied with the duty to assist 
requirements of the VCAA and the implementing regulations.

For the foregoing reasons, it is not prejudicial to the appellant 
for the Board to proceed to a final decision in this appeal.

Service Connection

Entitlement to VA compensation may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
active duty.  38 U.S.C.A. §§ 1110 (wartime service), 1131 
(peacetime service); 38 C.F.R. § 3.303.  

To establish a right to compensation for a present disability, a 
Veteran must show: "(1) the existence of a present disability; 
(2) in-service incurrence or aggravation of a disease or injury; 
and (3) a causal relationship between the present disability and 
the disease or injury incurred or aggravated during service"-
the so-called "nexus" requirement.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004).   
Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in 
service is not established, a showing of continuity of symptoms 
after discharge is required to support the claim.  Service 
connection may also be granted for any disease diagnosed after 
discharge when all of the evidence establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be granted for a disability that is 
proximately due to or the result of an established service-
connected disability. 38 C.F.R. § 3.310 (2009).  This includes 
disability made chronically worse by service- connected 
disability. Allen v. Brown, 7 Vet. App. 439 (1995).   The Board 
notes that there was a recent amendment to the provisions of 38 
C.F.R. § 3.310.  See 71 Fed. Reg. 52744- 47 (Sept. 7, 2006).  The 
amendment sets a standard by which a claim based on aggravation 
of a non-service-connected disability by a service-connected one 
is judged.  Although VA has indicated that the purpose of the 
regulation was merely to apply the Court's ruling in Allen, it 
was made clear in the comments to the regulation that the changes 
were intended to place a burden on the claimant to establish a 
pre-aggravation baseline level of disability for the non-service-
connected disability before an award of service connection based 
on aggravation may be made.  This had not been VA's practice, 
which suggests the possibility that the recent change amounts to 
a substantive change in the regulation.  
For this reason, and because the Veteran's claims were filed 
before the regulatory change was made, the Board will consider 
the version of 38 C.F.R. § 3.310 in effect before the change, 
which is more favorable to the claimant.

The Board is charged with the duty to assess the credibility and 
weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 
(Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. 
Principi, 15 Vet. App. 362, 367 (2001).  In Jefferson v. 
Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court 
of Appeals for the Federal Circuit (Federal Circuit), citing its 
decision in Madden, recognized that that Board had inherent fact-
finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  
Moreover, the Court has declared that in adjudicating a claim, 
the Board has the responsibility to weigh and assess the 
evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson 
v. Derwinski, 2 Vet. App. 614, 618 (1992).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002).

	Hiatal Hernia and GERD

Service treatment records indicate that in December 1974, the 
Veteran complained of a burning feeling in his abdomen which was 
worse when his stomach was empty.  The provider noted that the 
Veteran seemed to be a nervous person and that he got the shakes.  
The Veteran reported that his symptoms were worse when he was 
frustrated.  The impression was gastritis.  On follow-up in 
January 1975 the Veteran reported that he was doing much better 
with Mylanta and milk.  He was advised to continue that regimen.  
A March 1975 clinical record cover sheet notes gastritis.  In 
January 1976, the Veteran was involved in a motorcycle accident; 
he did not complain of gastrointestinal symptoms during the 
course of treatment for injuries sustained during the accident.

On discharge examination in April 1976, the Veteran denied 
frequent indigestion, stomach or intestinal trouble, depression 
or excessive worry, and nervous trouble.  Clinical examination 
revealed normal abdomen and viscera.  

On VA gastrointestinal examination in June 1992, the examiner 
noted that there was no anemia.  The Veteran denied vomiting.  He 
endorsed epigastric discomfort which consisted mainly of burning 
but not much pain.  He noted that episodes occurred daily.  The 
diagnoses were gastritis-like illness and nervous stomach by 
history.

During a June 1992 VA joints examination, the Veteran reported 
that he had epigastric burning when he was tired.  He indicated 
that he had a history of a nervous stomach.

A May 1996 VA treatment record notes hiatal  hernia.  

An August 2005 VA problem list includes GERD.  Acid reflux is 
noted in an October 2005 VA treatment record.  

During a VA examination in June 2006, the Veteran reported that 
he was diagnosed with peptic ulcer disease in the late 1990s.  He 
noted that he had taken medication for six years.  He denied 
trouble swallowing liquids or food.  He endorsed frequent nausea 
if he did not take his medication.  The diagnosis was hiatal 
hernia with reflux disease.  The examiner opined that it was not 
at least as likely as not that the Veteran's motorcycle accident 
caused the sudden appearance of a hiatal hernia and that there 
was no respected literature that blunt force trauma to a limb 
would cause a central digestive condition.  Further, he concluded 
that it was not at least as likely as not that the hiatal hernia 
was in any way caused by or aggravated by service.  

An additional VA examination was conducted in November 2007.  The 
examiner performed an extensive review of the claims file and 
recited the pertinent history in his examination report.  
Following examination, the diagnosis was GERD/hiatal hernia.  The 
examiner noted that the veteran did have an episode of gastritis 
during service and that it was successfully treated with 
antacids.  He indicated that there were no other reported 
episodes or visits to a medical provider for the condition.  He 
also noted that gastritis in that form should be considered a 
self-limiting condition which resolved spontaneously with 
treatment.  He indicated that there was no evidence on record 
that the Veteran suffered from gastritis since that time.  He 
stated that GERD and hiatal hernia were diagnosed several decades 
later and that the conditions were in no way linked with the 
single episode of gastritis in service.  He emphasized that the 
current conditions were idiopathic and were not caused or 
aggravated by the gastritis.  

On VA examination in January 2010, the Veteran's history was 
reviewed.  Following physical examination, the diagnoses were 
hiatal hernia and GERD.  The examiner opined that GERD was not 
secondary to adjustment disorder with depression and anxiety.  He 
stated that GERD was most likely caused by and due to the hiatal 
hernia.  He concluded that the hiatal hernia was also not caused 
by or the result of the service-connected psychiatric disorder, 
noting that there was no found nexus in medical practice or 
references.  He indicated that the symptoms noted during service, 
apparently properly diagnosed as gastritis, were not specific for 
GERD.  He noted that symptoms of GERD and gastritis differed and 
that gastritis was a separate condition which also had no  nexus 
to hiatal hernia or GERD.  

Upon careful review of the evidence pertaining to this claim, the 
Board has concluded that service connection is not warranted for 
GERD or hiatal hernia.  The Board acknowledges that the Veteran 
was treated for gastritis in service.  However, VA examiners have 
opined that the current claimed conditions are not related to 
service, to include treatment for gastritis, or to a service-
connected disability.  The June 2006 examiner stated that hiatal 
hernia was not caused by the motorcycle accident, noting there 
was no respected literature indicating that blunt force trauma to 
a limb would cause a central digestive condition.  The November 
2007 examiner stated that the gastritis in service was a self-
limiting condition which resolved with treatment.  Further, he 
pointed out that the currently claimed conditions are idiopathic 
in nature and were not caused or aggravated by gastritis.  
Finally, the January 2010 examiner concluded that GERD was not 
secondary to the Veteran's service-connected psychiatric 
disorder.  Rather, he indicated that it was most likely caused by 
the hiatal hernia.  He further concluded that hiatal hernia was 
not caused by or the result of the psychiatric disorder, noting 
that such was not supported by medical practice or references.  
He indicated that symptoms of GERD and gastritis differed and 
that gastritis was a separate condition.

The grant of service connection requires competent evidence to 
establish a diagnosis and, as in this case, relate the diagnosis 
to the Veteran's service.  While the record demonstrates that 
diagnoses have been rendered, it does not contain reliable 
evidence which relates hiatal hernia and GERD to service.  The 
Board finds that the negative opinions in addition to the absence 
of any finding of these claimed disabilities in service and for 
years following discharge is most probative of the question of 
service incurrence.  

The Board has considered whether the appellant's self-reported 
continuity of symptomatology of the claimed gastrointestinal 
disabilities dating to service is sufficient to warrant service 
connection.  In this regard, the appellant is competent to report 
his symptoms and when they occurred, and to this extent, his 
reports are of some probative value.  See Charles v. Principi, 16 
Vet. App. 370, 374- 75 (2002).  However, the record reflects that 
on discharge in April 1976, the Veteran denied frequent 
indigestion and stomach or intestinal trouble, and the Board 
finds this more contemporaneous report by the Veteran to be the 
most credible evidence as to whether or not he continued to 
experience symptoms following his documented in-service episodes.  
The next documented evidence of any complaint referable to the 
Veteran's gastrointestinal system dates to June 1992, many years 
following discharge.  

Furthermore, the Court has held that, even where a Veteran 
asserted continuity of symptomatology since service, he is not 
necessarily competent to establish a relationship between the 
reported continuous symptomatology and the current claimed 
condition.  See Voerth v. West, 13 Vet. App. 117 (1999); Savage 
v. Gober, 10 Vet. App. 488, 495-98 (1997).  Here, competent VA 
examiners considered the appellant's lay reports, but also 
considered the lack of documented diagnosis in the years 
following service, the nature of his current complaints, and the 
results of physical examination, and a review of medical 
literature.  The examiners ultimately concluded that the current 
problems are not related to service, to include treatment for 
gastritis, a motorcycle accident in 1976, or to the service-
connected psychiatric disorder.  The Board finds that the 
opinions by competent providers are the most probative evidence 
of record regarding a relationship between the claimed 
disabilities and service, and that they outweigh the appellant's 
lay assertions of continuity of symptomatology since service.

In summary, the Board has considered the record and the 
appellant's assertions, and finds that the preponderance of the 
evidence is against the claim of entitlement to service 
connection.  Consequently, the doctrine of reasonable doubt is 
not applicable in the instant appeal.  38 U.S.C.A § 5107(b); 38 
C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 
(1990).

	PTSD

In March 1974 the Veteran complained of "nerves."  He noted 
that he had been married for 10 months.  He related that he had 
Valium but did not like them.  The provider noted questionable 
nervousness and some tremor.  He indicated that the cause of 
tremor was questionable.  The plan was an internal medicine 
consultation and skull films.  In July 1975 the Veteran reported 
that he occasionally had shaking of his hands and that he felt 
shaky inside as well.  The impression was anxiety.  On discharge 
examination in April 1976, the Veteran was found to be 
psychiatrically normal.  At that time, he denied frequent trouble 
sleeping, depression or excessive worry, and nervous trouble of 
any sort.  

Service personnel records indicate that the Veteran was 
repeatedly counseled by superiors during service.  In January 
1976, he was advised that he was ineligible for further 
reenlistment.  In June 1976, he was advised that action was 
initiated against him with a view to affecting his discharge.  
The reasons given for the action included his failure to report 
to his place of duty on more than one occasion, failure to keep 
scheduled appointments, receiving traffic citations, and 
communicating a verbal threat to a supervisor.  A May 1976 
written statement by a colleague indicates that the Veteran 
threatened his civilian supervisor after being given an 
assignment he did not like.

The Veteran underwent psychometric testing in May 1995 pursuant 
to a Social Security Administration (SSA) disability claim.  The 
diagnostic impressions were depressive disorder not otherwise 
specified, anxiety disorder due to chronic pain, and personality 
disorder not otherwise specified with paranoid, antisocial, 
schizoid traits.  

On VA psychiatric examination in October 1995, the diagnoses were 
chronic anxiety and depression and generalized anxiety syndrome.

Private examination in January 1999 revealed diagnoses of mood 
disorder due to general medical condition, dysthymic disorder, 
and personality disorder not otherwise specified.  

The Veteran underwent further testing in February 1999, pursuant 
to state vocational rehabilitation.  Following extensive testing, 
the diagnostic impression was cognitive disorder not otherwise 
specified with mild delayed memory deficits.  

A VA examination in May 2006 resulted in a diagnosis of 
adjustment disorder with anxiety and depression.  

A VA treatment record dated in June 2007 indicates that a PTSD 
screen was negative.

A VA examination carried out in January 2008 resulted in a 
diagnosis of adjustment disorder with mixed features, depression 
and anxiety.  

A January 2009 record from the VA Medical Center at Fayetteville 
indicates that the Veteran presented to establish care.  He noted 
that he had recently moved from Wisconsin.  He reported a history 
of PTSD and depression.  The provider indicated that the Veteran 
was psychiatrically normal.  The brief problem list included PTSD 
with a notation to "see above."

 A subsequent mental health initial evaluation notes a history of 
depression.  The Veteran was scheduled to see a psychiatrist.

On mental health consultation in February 2009, the provider 
noted a reported history of depression and PTSD.  The Veteran 
stated that his service officer suggested that he get help; he 
related that he wanted to get 100 percent as soon as possible and 
that he had both physical and  mental issues.  He reported that 
his sleep was fitful and that he had strange dreams.  He reported 
flashbacks but that he did not know what they were about.  He 
acknowledged anxiety noted distress over the lack of structure in 
his life.  He stated that he did not believe that he had PTSD, 
but that "they" kept telling him that he did.  Following 
examination, the diagnoses were adjustment disorder with 
depressed mood and anxiety and PTSD per patient report and 
diagnosis in January 2009.  The provider assigned a GAF score of 
62.

A PSTD screen conducted in July 2009 was negative.

A September 2009 mental health consultation conducted at the 
Kansas City VA Medical Center indicates that the Veteran was 
living with his son who was in the service.  Following 
examination, the diagnoses were adjustment disorder with 
depressed mood and anxiety and PTSD per patient report and 
diagnosis in January 2009.  

Following a comprehensive VA examination in February 2010, the 
diagnosis was major depressive disorder, recurrent.

Service connection for post-traumatic stress disorder requires 
medical evidence diagnosing the condition in accordance with VA 
regulations; a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the Veteran engaged 
in combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships of 
the Veteran's service, the Veteran's lay testimony alone may 
establish the occurrence of the claimed in-service stressor.  
38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d), (f).

After careful consideration of the evidence pertaining to this 
issue, the Board finds that service connection for PTSD is not 
warranted.  In this regard, the Board notes that a key element to 
establishing service connection is to show that Veteran does have 
the claimed disability.  This element may only be shown through 
evidence of a diagnosis.  

In this case, the record contains evidence showing psychiatric 
treatment and comprehensive examinations.  However, the Board 
concludes that a valid diagnosis of PTSD has not been made.  In 
that regard, the Board observes that it is not permitted to reach 
medical determinations without considering independent medical 
evidence to support its findings, and must cite to competent 
evidence of record to support such conclusions.  See Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997), citing Colvin v. Derwinski, 1 
Vet. App. 171 (1991), and Hatlestad v. Derwinski, 3 Vet. App. 213 
(1992).  Moreover, the United States Court of Appeals for the 
Federal Circuit has recognized the Board's "authority to discount 
the weight and probity of evidence in light of its own inherent 
characteristics and its relationship to other items of evidence."  
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).

A valid medical opinion is based on the history as provided by 
the Veteran and a review of the Veteran's claims file.  See Swann 
v. Brown, 5 Vet. App. 229, 233 (1993) (generally observing that a 
medical opinion premised upon an unsubstantiated account is of no 
probative value, and does not serve to verify the occurrences 
described); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (Board 
is not bound to accept physician's opinion when it is based 
exclusively upon recitations of claimant).  In Kowalski v. 
Nicholson, 19 Vet. App. 171, 179 (2005), the Court, citing its 
decisions in Swann and Reonal, reaffirmed that in evaluating 
medical opinion evidence, the Board may reject a medical opinion 
that is based upon facts provided by the Veteran which have been 
found to be inaccurate, or because other facts present in the 
record contradict the facts provided by the Veteran which formed 
the basis for the opinion.  The Board may not, however, simply 
disregard a medical opinion solely on the rationale that the 
medical opinion was based upon a history given by the Veteran.

In essence, the Board is free to assess medical evidence and is 
not compelled to accept a physician's opinion.  See Wilson v. 
Derwinski, 2 Vet. App. 614 (1992).  An opinion absent supportive 
rationale is speculative and inadequate.  The Court has indeed 
indicated that the probative value of a physician's statement is 
dependent, in part, upon the extent to which it reflects 
"clinical data or other rationale to support his opinion."  See 
Bloom v. West, 12 Vet. App. 185, 187 (1999).

Here, repeated testing, dating to 1995, failed to result in a 
diagnosis of PTSD.  A PTSD screen in 2007 was negative, and a VA 
examination carried out in 2008 did not render a diagnosis of 
PTSD.  It was not until January 2009, when the Veteran presented 
to establish care at the Fayetteville VA Medical Center, that he 
reported a history of PTSD and that report was incorporated into 
a problem list.  Following that, mental health consultation 
reports dated in February and September 2009 reflect diagnoses of 
"PTSD per patient report."  Notably, a PTSD screen in July 2009 
was negative.  In summary, the evidence reflects no definitive 
diagnosis of PTSD.  Rather, notations regarding PTSD are clearly 
based on the Veteran's reported history of such as opposed to 
clinical findings establishing a valid diagnosis.  Accordingly, 
the Board concludes that the Veteran does not have a medical 
diagnosis of PTSD as required by the regulation.  

The Board has considered the Veteran's own assertion that he has 
PTSD.  However, while he is competent to describe symptoms such 
as anxiety and depression, he is not necessarily competent to 
identify the specific underlying psychiatric disorder or disorder 
that is the source of those symptoms.  See Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).  (explaining in footnote 4 that a 
Veteran is competent to provide a diagnosis of a simple condition 
such as a broken leg, but not competent to provide evidence as to 
more complex medical questions).  Thus, in determining whether he 
has PTSD, the Board places far more probative weight on the 
clinical findings of various examiners who conducted 
comprehensive examinations, to include psychometric testing, and 
who did not render diagnoses of PTSD.  

Under these circumstances, the Board must conclude that the 
Veteran has not met the regulatory requirements of entitlement to 
service connection for PTSD, and that, on this basis, his claim 
must be denied.  

In reaching these conclusions, the Board has considered the 
benefit-of-the-doubt doctrine.  However, as the preponderance of 
the evidence is against the Veteran's claim, that doctrine is not 
applicable in the instant appeal.  38 U.S.C.A § 5107(b); 38 
C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 
(1990).

New and Material Evidence

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter be 
reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 
2002).  The exception to this rule is 38 U.S.C.A. § 5108, which 
provides that if new and material evidence is presented or 
secured with respect to a claim which has been disallowed, the 
Secretary shall reopen the claim and review the former 
disposition of the claim.  

New evidence means existing evidence not previously submitted to 
agency decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  

For the purpose of establishing whether new and material evidence 
has been submitted, the credibility of the evidence, although not 
its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).

	Right Foot and Ankle Disability

Service treatment records are negative for any complaint, 
diagnosis, or abnormal finding pertaining to the Veteran's right 
foot or ankle.  On separation examination in April 1976 the 
Veteran denied bone, joint or other deformity; lameness; and foot 
trouble.  His feet and lower extremities were noted to be normal 
on clinical examination.  He was deemed qualified for worldwide 
duty or separation.

An October 1991 private treatment record reflects the Veteran's 
report of right foot pain from an old injury.

On VA foot examination in June 1992, the examiner indicated that 
there was no swelling, edema, redness, or cellulitis.  Function 
was good, and no deformity was noted.  The veteran's gait was 
essentially normal.  The diagnosis was chronic pain of the right 
foot.  The examiner noted that the Veteran was tender over the 
medial malleolus and that the pain was possibly traumatic in 
origin.  On an additional form for a joints examination the same 
examiner noted that the Veteran's history of right foot injury 
was vague and that he reported a motorcycle wreck, but was not 
really sure what had caused his foot to start hurting.  Range of 
motion of the Veteran's right foot and ankle was normal.  A foot 
X-ray revealed no obvious post-traumatic bone deformity and 
normal joint spaces.  The diagnosis was pain and abnormality of 
the right foot, possibly post-traumatic in origin.  

Service connection was denied for a right foot injury in August 
1992.  The RO determined that a right foot injury was not 
incurred in or aggravated by active service.

On VA foot examination in October 1995, the Veteran reported some 
tenderness under the right medial malleolus which caused some 
tingling in that area and up his leg.  He also reported numbness 
in the medial calf area with mild weakness on dorsiflexion.  He 
indicated a history of a type of tunnel syndrome of the right 
ankle.  He related that his right foot gave way frequently, 
causing him to fall.  He stated that his foot was injured in a 
motorcycle accident.  X-rays revealed no abnormality.  The 
diagnosis was post-traumatic complaints, right ankle and right 
lower leg, possible tarsal tunnel syndrome.

In November 1995 the RO declined to reopen the Veteran's claim.  
It noted that evidence of current foot problems was not probative 
with respect to whether the claimed disability was incurred in 
service.

In June 2001 the Veteran reported right ankle pain.  He requested 
an Ace bandage.  

On VA examination in June 2006, the Veteran stated that his right 
ankle was quite painful.  Physical examination revealed a normal 
gait.  Dorsiflexion was to 15 degrees and plantar flexion was to 
30 degrees.  Strength was 5/5.  An X-ray study was normal.  The 
diagnosis was chronic right ankle strain.

Having carefully reviewed the record, the Board has concluded 
that new and material evidence has not been submitted to reopen 
the Veteran's claim of entitlement to service connection for 
residuals of a tailbone fracture.

Evidence of a chronic disability in service and a current 
disability remains absent from the record.  The Veteran has 
stated that he sustained injuries in service; the Board 
acknowledges that the Veteran suffered a contusion to his 
buttocks during service.  However, the evidence does not 
demonstrate that the Veteran sustained a tailbone fracture, or 
that he has residuals of the claimed injury.   The statements by 
the Veteran regarding the in-service injury are similar to those 
made at the time of the previously denied claim, and are 
therefore redundant.  Moreover, the Veteran has failed to 
identify or submit evidence demonstrating any tailbone fracture 
in service.  In summary, the defect existing at the time of the 
November 1996 rating has not been cured, and the claim may not be 
reopened.

In summary, none of the evidence added to the file since the 
November 1996 decision is new and material for the purpose of 
reopening the claim of entitlement to service connection for 
residuals of a tailbone fracture.  Accordingly, the claim is not 
reopened.

	Scoliosis with Degenerative Joint Disease

The report of the Veteran's February 1972 enlistment examination 
reflects a finding of mild scoliosis.  At that time, the Veteran 
did not report recurrent back pain; arthritis, rheumatism, or 
bursitis; or bone, joint, or other deformity.  He was determined 
to be qualified for enlistment.  

In September 1973 the Veteran complained of numbness in his left 
leg.  The impression was questionable neuralgia.

In March 1976 the Veteran reported that his back hurt with a deep 
breath.  The provider noted fever, wheezing, and fatigue.  

During his separation physical examination in April 1976, the 
Veteran denied recurrent back pain.  Clinical examination 
revealed normal spine and other musculoskeletal.  The examiner 
noted that the Veteran was qualified for worldwide duty or 
discharge.

Service connection for a back condition was denied in July 1994.  
The RO determined that there was no evidence of incurrence of a 
back disability in service or of aggravation of the preexisting 
scoliosis.

On VA spine examination in October 1995, the diagnosis was 
moderate scoliosis.  Also noted was musculoskeletal lumbar pain 
and suspected early osteoarthritis of the lumbar area.

In November 1995, the RO again denied the Veteran's claim.  It 
determined that the evidence was insufficient to establish that 
the Veteran developed back problems in service.

A December 1995 VA treatment record notes that the Veteran was 
status post a motor vehicle accident the previous year.  He 
reported pain between his shoulders.  

A February 1998 X-ray indicates focal degenerative changes at T8 
and T9.

During a VA examination in June 2006, the Veteran reported low 
back pain since the in-service motorcycle accident.  Following 
physical examination, the diagnosis was scoliosis of the spine 
with degenerative joint disease.  The examiner concluded that it 
was not at least as likely as not that the low back condition was 
related to the motorcycle accident in service.  He noted that the 
Veteran was gainfully employed for a number of years in multiple 
jobs which were physically demanding.  He noted that the Veteran 
was an air conditioning and furnace repairman for over 30 years.  
He indicated that it was not until after a documented motor 
vehicle accident in 1998 that the conditions became evident.  He 
also concluded that the preexisting scoliosis was not aggravated 
during service.  

A January 2008 VA treatment record indicates a diagnosis of low 
back pain with sciatica.

Having carefully reviewed the record, the Board has concluded 
that new and material evidence has not been submitted to reopen 
the Veteran's claim of entitlement to service connection for 
residuals of a tailbone fracture.

Evidence of a chronic disability in service and a current 
disability remains absent from the record.  The Veteran has 
stated that he sustained injuries in service; the Board 
acknowledges that the Veteran suffered a contusion to his 
buttocks during service.  However, the evidence does not 
demonstrate that the Veteran sustained a tailbone fracture, or 
that he has residuals of the claimed injury.   The statements by 
the Veteran regarding the in-service injury are similar to those 
made at the time of the previously denied claim, and are 
therefore redundant.  Moreover, the Veteran has failed to 
identify or submit evidence demonstrating any tailbone fracture 
in service.  In summary, the defect existing at the time of the 
November 1996 rating has not been cured, and the claim may not be 
reopened.

In summary, none of the evidence added to the file since the 
November 1996 decision is new and material for the purpose of 
reopening the claim of entitlement to service connection for 
residuals of a tailbone fracture.  Accordingly, the claim is not 
reopened.

Ratings

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities (Rating 
Schedule). 38 C.F.R. Part 4 (2009).  The percentage ratings 
contained in the Rating Schedule represent, as far as can be 
practicably determined, the average impairment in earning 
capacity resulting from diseases and injuries incurred or 
aggravated during military service and their residual conditions 
in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2009).  

In considering the severity of a disability, it is essential to 
trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 
4.41 (2009).  Consideration of the whole-recorded history is 
necessary so that a rating may accurately reflect the elements of 
any disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 
Vet. App. 282 (1991).  Although the regulations do not give past 
medical reports precedence over current findings, the Board is to 
consider the Veteran's medical history in determining the 
applicability of a higher rating for the entire period in which 
the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 
(1999).

In considering the severity of a disability, it is essential to 
trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 
4.41 (2009).  Consideration of the whole-recorded history is 
necessary so that a rating may accurately reflect the elements of 
any disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 
Vet. App. 282 (1991).  Although the regulations do not give past 
medical reports precedence over current findings, the Board is to 
consider the Veteran's medical history in determining the 
applicability of a higher rating for the entire period in which 
the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 
(1999).

With respect to the Veteran's right shoulder disability, the 
Board observes that where entitlement to compensation has already 
been established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  38 
C.F.R. §§ 4.1, 4.2 (2008); see also Francisco v. Brown, 7 Vet. 
App. 55 (1994).  In Hart v. Mansfield, 21 Vet. App. 505 (2007), 
however, the Court held that "staged ratings" are appropriate for 
an increased rating claim when the factual findings show distinct 
time periods where the service-connected disability exhibits 
symptoms that would warrant different ratings.  In this case the 
Board has concluded that the disability has not significantly 
changed and that a uniform evaluation is warranted for the period 
considered.

Regarding the Veteran's adjustment disorder, the Board observes 
that in cases where the original rating assigned is appealed, 
consideration must be given to whether a higher rating is 
warranted at any point during the pendency of the claim.  
Fenderson v. West, 12 Vet. App. 119 (1999).  The Board has 
considered whether staged ratings for the Veteran's adjustment 
disorder are warranted. 
However, it finds that the disability has not significantly 
changed and that a uniform rating is appropriate.

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2009).

	Recurrent Right Shoulder Dislocation

Service treatment records reflect that the Veteran sustained a 
right shoulder separation in March 1975 when he fell from a tree.  
Service connection, with a 10 percent evaluation, was granted in 
an August 1992 rating decision.  The Board granted an increase to 
20 percent in a May 1997 decision.  The Veteran submitted the 
instant claim for increase in August 1999.

A VA joints examination was carried out in October 1999.  The 
Veteran reported that he had some difficulty with activities of 
daily living, such as hygiene, dressing, and chores.  The 
examiner noted that the Veteran's sitting tolerance was 20 
minutes, and that standing and walking tolerance was one and one 
half hours.  The Veteran related that he had neck and shoulder 
pain after driving more than two hours.  Physical examination 
revealed normal sensory tests and reflexes.  There was no focal 
muscle atrophy in the upper extremities or shoulder girdle.  The 
right shoulder demonstrated about one centimeter subluxation 
downward.  Forward flexion was to 100 degrees, extension to 30 
degrees, abduction to 90 degrees, external rotation to 70 
degrees, and internal rotation to 45 degrees.  Muscle strength 
was 4/5 in all directions.  There was no crepitation, but 
tenderness was noted.  There was deformity at the AC joint 
compared to the left, the examiner noting laxity and instability.  
The diagnosis was right shoulder dislocation resulting from right 
AC joint separation and contracture of the right shoulder joint.

On VA joints examination in June 2006, the Veteran reported that 
since his most recent examination, he had experienced continued 
pain, weakness, and locking.  He noted flare-ups with increased 
activity and noted that during flare-ups he had functional 
limitations such as inability to climb a ladder; he noted that 
such made performing his work in refrigeration and repair 
difficult.  He related that he had lost five jobs in the previous 
12 months because of his shoulder disability.  He stated that he 
could not reach above his head with his right arm due to pain.  
Physical examination revealed deformity.  The right shoulder had 
chronic muscle spasm.  Flexion was to 90 degrees, extension to 50 
degrees, internal rotation to 75 degrees, external rotation to 75 
degrees, abduction to 125 degrees, and adduction to 50 degrees.  
Strength was 5/5.  There was obvious crepitus on palpation during 
range of motion testing.  Repetitions of five produced pain and 
weakness.  The diagnosis was recurrent right shoulder dislocation 
with degenerative joint disease associated with multiple 
dislocations.  The examiner opined that the shoulder disability 
would impair the Veteran from working in heavy manual labor, to 
include reaching overhead and climbing ladders.  He noted that 
the Veteran would be able to do secretarial type work with 
minimal labor at a desk job.

The Veteran's right shoulder disability is evaluated pursuant to 
38 C.F.R. § 4.71a, Diagnostic Code 5201 for limitation of motion 
of the arm.  Under this regulatory provision, the current 30 
percent rating contemplates motion of the major arm limited to 
midway between the side and shoulder level.  A rating of 40 
percent is warranted where motion of the major arm is limited to 
25 degrees from the side.

A 40 percent rating is also warranted for ankylosis of the 
scapulohumeral articulation intermediate between favorable and 
unfavorable.  38 C.F.R. § 4.71a, Diagnostic Code 5200.  Higher 
ratings are also available for impairment of the humerus under 
Diagnostic Code 5202.

The regulations define normal range of motion for the shoulder as 
forward flexion from zero to 180 degrees, abduction from zero to 
180 degrees, external rotation to 90 degrees, and internal 
rotation to 90 degrees.  38 C.F.R. § 4.71a, Plate I (2009). With 
forward elevation (flexion) and abduction, range of motion for 
the arm is from the side of the body (zero degrees) to above the 
head (180 degrees) with the mid-point of 90 degrees where the arm 
is held straight out from the shoulder.  Id.

Having carefully considered the evidence pertaining to this 
claim, the Board has determined that an evaluation in excess of 
30 percent is not warranted for the Veteran's right shoulder 
disability.  A higher evaluation requires evidence demonstrating 
motion of the major arm is limited to 25 degrees from the side, 
intermediate ankylosis of scapulohumeral articulation, or 
impairment of the humerus.  The record reflects that for the 
period in question, the Veteran had no less than 90 degrees of 
abduction of his right arm.  There is no evidence of ankylosis or 
humeral impairment that would satisfy the criteria for a higher 
evaluation under applicable diagnostic codes.  In essence, there 
is no indication that this disability warrants a higher 
evaluation for the period prior to January 7, 2008.

The Board accepts that the Veteran has functional impairment, 
pain, and pain on motion.  See DeLuca.  The Board also finds the 
Veteran's own reports of symptomatology to be credible.  However, 
neither the lay nor medical evidence reflects the functional 
equivalent of limitation of motion required to warrant the next 
higher evaluation.  Here, the examinations have established that 
there is pain on motion; however, the Veteran retained the 
ability to abduct to more than 25 degrees, even accounting for 
pain.  In summary, the actual range of motion and the functional 
restrictions remain better than the functional equivalent of 
motion limited to 25 degrees from the side.

As noted, the Veteran is competent to report that his disability 
is worse, and the Board has considered his complaints of pain.  
However, the more probative evidence consists of that prepared by 
neutral skilled professionals, and such evidence demonstrates 
that the Veteran has at least 90 degrees of abduction of the 
right arm.  Such limitation is contemplated by the current 30 
percent evaluation.  Accordingly, an evaluation in excess of 30 
percent for the right shoulder disability is denied.

      Adjustment Disorder

Outpatient treatment records produced during the appeal period 
disclose reports of anxiety of longstanding duration.  VA 
treatment records show that the Veteran took an anti anxiety 
medication as early as 1992.  Supportive therapy was provided in 
December 1993 and June 1994.

On VA psychiatric examination in October 1995, the Veteran 
reported that he was depressed but did not cry.  He denied 
suicidal ideation.  He endorsed sleep disturbance and crazy 
dreams.  He stated that he was anxious and had problems 
concentrating.  Objectively, the Veteran was alert.  He was slow 
in his motor behavior and thinking.  He was pleasant and 
cooperative.  There was no evidence of perceptual disturbances.  
His mood was depressed and his affect restricted.  The diagnoses 
were chronic anxiety and depression, and generalized anxiety 
syndrome.

An August 2005 VA record indicates that the Veteran's mood was 
stable.

An additional VA examination was carried out in May 2006.  The 
Veteran's history was reviewed.  The Veteran described a daily 
frequency of mental health symptoms of a mild severity and short 
duration with remissions that could last up to a number of days, 
with good capacity for adjustment during those times.  He 
estimated that he had lost three to five days from work over the 
previous 12 months.  The examiner noted that socially, the 
Veteran was taking care of his teenage son and was devoted to 
that responsibility.  He stated that he was employed part time 
and could not work full time due to physical limitations.  He 
reported poor concentration.  On mental status examination, the 
Veteran demonstrated no impairment of thought process or 
communication.  There were no delusions or hallucinations.  The 
veteran's behavior was appropriate.  He denied suicidal and 
homicidal thoughts.  He was oriented.  He endorsed occasional 
short term memory problems.  He denied obsessive or ritualistic 
behaviors.  His speech was within normal limits.  He denied panic 
attacks.  He endorsed depression and anxiety for many years and 
indicated that earlier, it had manifested as anger and being 
verbally abusive.  He denied a history of impaired impulse 
control.  He noted that his sleep was fitful.   The diagnosis was 
adjustment disorder with anxiety and depression.  He assigned a 
Global Assessment of Functioning (GAF) score of 71, and noted 
that such a score indicated mild symptoms.  He indicated that 
vocational and industrial limitations caused by the psychiatric 
disorder were very mild.

On VA examination in January 2008, the Veteran's history was 
reviewed.  He reported that he had been married and divorced from 
the same woman twice.  He noted that he had little contact with 
his oldest child, but indicated that the reason for that was the 
geographical distance, finances, and his dedication to his 
younger son.  He also cited distance in his lack of contact with 
his middle child.  He related that he had been working for a 
heating and cooling contractor, and that his hours varied 
seasonally.  He also indicated that he had worked at other part 
time jobs.  He denied having received psychological care aside 
from medication under the direction of his primary care 
physician.  He stated that he avoided social contacts in order to 
set an example for his son, and spoke of his sole focus being 
supporting his son's graduation from high school.  He indicated 
that he was responsible for keeping his home neat, and that he 
also performed outdoor chores such as cutting the lawn and snow 
removal tasks.  The Veteran reported anxiety and depression 
related to his shoulder discomfort.  Objectively, his affect was 
somewhat rigid and flat.  His mood was slightly dysphoric.  There 
was no evidence of florid psychosis, and there were no signs of 
delusions, hallucinations, or loosening of associations.  The 
Veteran denied suicidal and homicidal ideation.  Aside from a 
slight decreased in calculation ability and short-term memory, 
the Veteran demonstrated excellent reality accuracy and 
orientation.  He had excellent immediate recall, attention, and 
concentration.  Abstract thinking, social judgment, and general 
fund of information were excellent.  The examiner noted that the 
Veteran's adjustment disorder had caused mild impairment in his 
overall social and vocational functioning.  He concluded that the 
Veteran continued to demonstrate the capacity for employment.  
The diagnostic impression was adjustment reaction with mixed 
features, depression and anxiety.  The examiner assigned a GAF 
score of 70 and noted that it was related solely to the 
adjustment disorder.

On mental health consultation in February 2009, the provider 
noted a reported history of depression and PTSD.  The Veteran 
stated that his service officer suggested that he get help; he 
related that he wanted to get 100 percent as soon as possible and 
that he had both physical and mental issues.  He reported that 
his sleep was fitful and that he had strange dreams.  He reported 
flashbacks but that he did not know what they were about.  He 
acknowledged anxiety noted distress over the lack of structure in 
his life.  Following examination, the diagnoses included 
adjustment disorder with depressed mood and anxiety.  The 
provider assigned a GAF score of 62.

On mental health consultation in September 2009, the Veteran 
related that he had relocated from Wisconsin to Kansas to help 
his son, who was in the service.  He stated that he did a lot of 
chores and organizing around the house.  On mental status 
examination, the veteran was cooperative.  The provider noted 
that the Veteran's speech was very fast; he explained that he had 
had two cups of coffee that morning.  He denied suicidal and 
homicidal ideation.  His mood was anxious and affect was 
congruent.  Delusions and hallucinations were neither observed 
nor reported.  Knowledge was average.  Judgment and insight were 
intact.  The diagnoses were adjustment disorder with depressed 
mood and anxiety, chronic; and history of PTSD per patient report 
and diagnosed in January 2009.  The provider assigned a GAF of 
61.

An additional VA examination was carried out in February 2010.  
The examiner reviewed the records and the Veteran's history.  On 
mental status examination, psychomotor activity was unremarkable.  
The Veteran was cooperative and relaxed.  His affect was normal.  
Attention was intact.  The Veteran was oriented.  
Circumstantiality was noted with respect to the Veteran's thought 
process.  Thought content was unremarkable.  Judgment and insight 
were intact.  Sleep disturbance was noted.  The veteran did not 
interpret proverbs appropriately.  He denied panic attacks, 
suicidal ideation, and homicidal ideation.  Memory was normal.  
With respect to inappropriate behaviors, the Veteran described 
writing hostile letters to a former employer and described 
striking his adult son.  The Veteran stated that the main reason 
he was not working was due to his physical disabilities, but that 
his mental disorder also had an impact, noting difficulty with 
concentration.  The diagnosis was major depressive disorder, 
recurrent, moderate; and generalized anxiety disorder.  The 
examiner assigned a GAF score of 50.  He noted that the GAF 
reflected the Veteran's unemployment and isolation.  He indicated 
that the differing diagnosis was related to further refinement in 
his clinical history as well as a natural progression of the 
condition.  

The Veteran's anxiety disorder is rated under 38 C.F.R. § 4.149 
Diagnostic Code (DC or Code) 9440.  Under this general rating 
formula, a 10 percent evaluation is warranted where there is 
occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to perform 
occupational tasks only during periods of significant stress, or; 
symptoms controlled by continuous medication.

A 30 percent evaluation is provided for a showing of occupational 
and social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as depressed mood, anxiety, suspiciousness, panic 
attacks (weekly or less often), chronic sleep impairment, and 
mild memory loss (such as forgetting names, directions, and 
recent events).  38 C.F.R. § 4.149 DC 9411.

A 50 percent rating requires occupational and social impairment 
with reduced reliability and productivity due to such symptoms as 
a flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of motivation 
and mood; or difficulty in establishing and maintaining effective 
work and social relationships.  Id.

A 70 percent rating requires occupational and social impairment, 
with deficiencies in most areas such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms as 
suicidal ideation; obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure, or 
irrelevant; near- continuous panic or depression affecting the 
ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial disorientation; 
neglect of personal appearance and hygiene; difficulty in 
adapting to stressful circumstances (including work or a work 
like setting); or the inability to establish and maintain 
effective relationships.  Id.

A 100 percent rating requires total occupational and social 
impairment, due to such symptoms as gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent danger 
of hurting self or others; intermittent inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; or memory 
loss for the names of close relatives, own occupation, or own 
name.  Id.

In evaluating psychiatric disorders, it must be shown that 
industrial impairment is the result of actual manifestations of 
the service-connected psychiatric disorder. The severity of a 
psychiatric disability is based upon actual symptomatology, as it 
affects social and industrial adaptability.  Two of the most 
important determinants of disability are time lost from gainful 
employment and decrease in work efficiency.  38 C.F.R. § 4.130 
(2009).

In assessing the evidence of record, it is important to note that 
the GAF score is a scale reflecting the "psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental health-illness."  Richard v. Brown, 9 Vet.App. 266, 267 
(citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 
4th ed. (DSM-IV) at 32).  A score of 41-50 is assigned where 
there are, "Serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) OR any serious 
impairment in social, occupational, or school functioning (e.g., 
no friends, unable to keep a job)."  Id.  A score of 51-60 is 
assigned where there are moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning (e.g., 
few friends, conflict with peers or co-workers).  Id.  A score of 
61-70 is assigned where there are mild symptoms (e.g., depressed 
mood and mild insomnia) OR some difficulty in social, 
occupational, or school functioning (e.g., occasional truancy, of 
theft within the household), but generally functioning pretty 
well, has some meaningful interpersonal relationships.  Id.  A 
score of 71-80 is assigned symptoms, if present, are transient 
and expectable reactions to psychosocial stressors (e.g., 
difficulty concentrating after family argument); no more than 
slight impairment in social, occupational, or school functioning 
(e.g., temporarily falling behind in schoolwork).  Id.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against a 
claim, in which case, the claim is denied.  Gilbert.

Here, the Board notes that in the September 2006 rating decision 
that established service connection, the RO indicated that it had 
determined that the benefit was warranted on a secondary basis 
and had been permanently aggravated by the Veteran's right 
shoulder disability.  It explained that if ascertainable, the 
degree of disability existing prior to aggravation would be 
deducted from the present degree of disability.  See Allen v. 
Brown, 7 Vet. App. 439 (1995) (when aggravation of a veteran's 
non-service-connected condition is proximately due to or the 
result of a service-connected condition, such veteran shall be 
compensated for the degree of disability [but only that degree] 
over and above the degree of disability existing prior to the 
aggravation).  The RO found that the Veteran's adjustment 
disorder prior to aggravation was 10 percent disabling, and that 
the current level of disability was 30 percent; application of 
the directive contained in Allen resulted in a 20 percent 
evaluation.  

Upon review of the evidence pertaining to this claim, the Board 
finds that prior to January 2000, the date the Veteran's claim 
was received, his psychiatric disorder was at least 10 percent 
disabling.  He was in receipt of care and medication to manage 
his anxiety.  The Board further concludes that the manifestations 
of adjustment disorder during the period of this appeal do not 
warrant a higher evaluation.  The Board observes that the 
Secretary, acting within his authority to "adopt and apply a 
schedule of ratings," chose to create one general rating formula 
for mental disorders.  38 U.S.C. § 1155; see38 U.S.C. § 501; 38 
C.F.R. § 4.130.  By establishing one general formula to be used 
in rating more than 30 mental disorders, there can be no doubt 
that the Secretary anticipated that any list of symptoms 
justifying a particular rating would in many situations be either 
under- or over-inclusive.  The Secretary's use of the phrase 
"such symptoms as," followed by a list of examples, provides 
guidance as to the severity of symptoms contemplated for each 
rating, in addition to permitting consideration of other 
symptoms, particular to each Veteran and disorder, and the effect 
of those symptoms on the claimant's social and work situation.  
This construction is not inconsistent with Cohen v. Brown, 10 
Vet.App. 128 (1997).  The evidence considered in determining the 
level of impairment under § 4.130 is not restricted to the 
symptoms provided in the diagnostic code.  Instead, the rating 
specialist is to consider all symptoms of a claimant's condition 
that affect the level of occupational and social impairment, 
including, if applicable, those identified in the DSM-IV.  If the 
evidence demonstrates that a claimant suffers symptoms or effects 
that cause occupational or social impairment equivalent to what 
would be caused by the symptoms listed in the diagnostic code, 
the appropriate, equivalent rating will be assigned.  Mauerhan v. 
Principi, 16 Vet. App. 436 (1992).

In this case, the Board acknowledges that the Veteran's PTSD is 
manifested by disturbances in affect and mood, as well as sleep 
problems.  The Veteran has consistently reported depression and 
anxiety.  However, the May 2006 VA examination report indicates 
that the Veteran's thought processes were normal and that there 
was no psychotic content.  He denied suicidal and homicidal 
thoughts, and was oriented.  A GAF score of 71 was assigned, and 
the examiner noted that such indicated mild symptoms.  Similar 
findings were recorded in January 2008.  At that time, the 
Veteran demonstrated excellent reality accuracy and orientation, 
recall, attention, and concentration.  Abstract thinking and 
social judgment were also excellent.  The GAF score was 70.  
While the February 2010 examiner assigned a GAF score of 50 and 
suggested that the condition had progressed, mental status 
examination revealed intact attention and orientation.  Affect 
was normal and thought content was unremarkable.  Judgment and 
insight were intact, and the Veteran denied panic attacks, 
suicidal ideation, and homicidal ideation.  Memory was normal.  
In essence, the Board finds that the current 30 percent 
evaluation contemplates the manifestations of the Veteran's 
adjustment disorder.

Little in the record, including the Veteran's statements, 
suggests that the criteria for an evaluation of 50 percent or 
greater are met.  The evidence does not demonstrate 
Speech disturbance, panic attacks, difficulty in understanding 
complex commands, long-term memory impairment, impaired abstract 
thinking, or difficulty in establishing and maintaining effective 
work and social relationships.  Rather, as noted, there has been 
no demonstration of suicidal or homicidal ideation, intractable 
panic, or spatial disorientation.  Judgment is intact.  The 
Veteran's hygiene has been noted to be good.  While there has 
reportedly been an impact on the Veteran's interpersonal 
functioning, the record does not reflect the difficulty 
contemplated by the diagnostic criteria.  The record reflects 
that the Veteran's unemployment is due his right shoulder 
disability as opposed to his psychiatric disorder.  At worst, the 
Veteran's GAF has been assessed as 50.  Such a score indicates 
serious symptoms or any serious impairment in social, 
occupational, or school functioning; however, a GAF score does 
not automatically equate to any particular percentage in the 
Rating Schedule.  Rather, it is but one factor to be considered 
in conjunction with all the other evidence of record.  38 C.F.R. 
§§ 4.2, 4.6.  In this case, the Board finds that the overall 
severity of the Veteran's PTSD is consistent with no more than a 
30 percent rating. Accordingly, the Board finds that, accounting 
for the pre-aggravation level of 10 percent, the appropriate 
rating for the Veteran's adjustment disorder is 20 percent.



Extraschedular Consideration

The potential application of various provisions of Title 38 of 
the Code of Federal Regulations have also been considered but the 
record does not present such "an exceptional or unusual 
disability picture as to render impractical the application of 
the regular rating schedule standards."  38 C.F.R. § 3.321(b)(1).  
In this regard, the Board finds that there has been no showing by 
the Veteran that the service- connected adjustment disorder or 
right shoulder resulted in marked interference with employment or 
necessitated frequent periods of hospitalization.  While the 
Veteran has reported missing days and current unemployment, the 
record demonstrates that such unemployment is not due to his 
adjustment disorder, and that for the period considered regarding 
his right shoulder disability, the regular schedular standards 
were sufficient.  Under these circumstances, the Board finds that 
the Veteran has not demonstrated unusual impairment so as to 
render impractical the application of the regular rating schedule 
standards.  Consequently, the Board finds that criteria for 
submission for assignment of an extraschedular rating pursuant to 
38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 
Vet.App. 337 (1996); Shipwash v. Brown, 8 Vet.App. 218, 227 
(1995).




ORDER

Entitlement to service connection for hiatal hernia is denied.

Entitlement to service connection for gastroesophageal reflux 
disease (GERD) is denied.

Entitlement to service connection for PTSD is denied.

New and material evidence having not been received, the petition 
to reopen a claim of entitlement to service connection for a 
right foot and ankle disability is denied.

New and material evidence having not been received, the petition 
to reopen a claim of entitlement to service connection for 
scoliosis with degenerative joint disease is denied.

For the period prior to January 7, 2008, entitlement to an 
evaluation in excess of 30 percent for recurrent right shoulder 
dislocation is denied.

Entitlement to an initial evaluation in excess of 20 percent for 
adjustment disorder with depression and anxiety is denied.




REMAND

Degenerative Joint Disease of the Cervical Spine

Service treatment records reflect that the Veteran was involved 
in a motorcycle accident in January 1976.  He complained of right 
shoulder pain.  The diagnosis was acromioclavicular (AC) 
separation.  On separation examination in April 1976, the Veteran 
denied recurrent back pain as well as arthritis, rheumatism, and 
bursitis.  Clinically, his spine was normal.  

On VA joints examination in June 1992, the Veteran reported pain 
in his shoulder when he turned his neck left or right, with an 
accompanying sensation of burning down his back.  Physical 
examination revealed good range of motion of the neck, but that 
left lateral and rotary movements aggravated the right sided neck 
and posterior shoulder pain.  The diagnoses were muscle spasm of 
the right trapezius area, musculoskeletal pain of the right 
shoulder and neck.  The examiner noted that range of motion of 
the neck was normal.  

Lay statements submitted in August 1995 indicate that the Veteran 
complained neck and shoulder pain.

On VA examination in October 1995, the Veteran had 45 degrees of 
rotation of the cervical spine, with pain.  The diagnosis was 
pain in the neck, musculoskeletal, with numbness and possible 
impingement syndrome of the upper back.

In December 1995, the Veteran reported pain in his neck since a 
motor vehicle accident in 1975.

A February 1998 X-ray report indicates degenerative disc disease 
with focal involvement between C6 and C7.

In March 1998 the Veteran described pain between his shoulder 
blades.  He related that the pain seemed to date back to a 
motorcycle accident 15 years previously.  

On VA examination in June 2006, the diagnosis was cervical spine 
degenerative joint disease.  The Veteran reported that he had 
been in a pickup truck accident in September 1998.  The examiner 
concluded that the Veteran's neck condition was not at least as 
likely as not related to the motorcycle accident in service.  He 
noted that the condition did not manifest until a motor vehicle 
accident in 1998, many years following service.

Having reviewed the record, the Board has determined that 
additional development is necessary.  Here, there is evidence of 
complaints referable to the Veteran's cervical spine dating to 
August 1995.  The June 2006 VA examiner's rationale for 
concluding that the neck condition is not related to service is 
that it did not manifest until a motor vehicle accident in 1998.  
He did not account for complaints referable to the Veteran's 
cervical spine prior to that date.  As such, the Board finds that 
the examination report is insufficient for the purpose of 
deciding this claim.  An additional examination should be 
scheduled.  

Recurrent Right Shoulder Dislocation

On VA examination in January 2008, the Veteran supported his 
right arm throughout the examination, and there was no arm swing 
on the right with ambulation.  The examiner opined that the 
Veteran was unable to use the right shoulder for any type of work 
activity.  She noted that the Veteran was able to use the right 
hand for work activities involving light lifting with the right 
shoulder supported, but not for repetitious activities.

On VA examination in January 2010, the Veteran endorsed constant 
pain, of 4/10 to 8/10 intensity.  He indicated that he had flare-
ups of pain to 8/10 three times per week and that they lasted two 
hours.  He noted that he was unable to move or use his shoulder 
during flare-ups.  The Veteran's report raises the question of 
whether there is functional impairment of the right shoulder that 
more nearly approximates ankylosis.  As such, an additional 
examination should be scheduled to address this question.

Moreover, the Board has determined that the record reasonably 
raises the question of whether there is marked interference with 
employment so as to render impractical the application of the 
regular rating schedule standards.  In that regard, the June 2006 
VA examiner opine that the Veteran's shoulder disability impaired 
him from working in heavy manual labor to include reaching 
overhead and climbing ladders.  The January 2008 examiner noted 
that the Veteran supported his right arm throughout the 
examination and that there was no arm swing with ambulation.  She 
indicated that the Veteran was not able to use the right shoulder 
for any type of work activity.  Finally, the January 2010 
examiner indicated that the disability had a significant effect 
on the Veteran's occupation as a heating and air condition 
technician and concluded that the Veteran would be unable to work 
in that capacity.  In summary, the Board concludes that the 
criteria for submission for assignment of an extraschedular 
rating pursuant to 38 C.F.R. § 3.321(b)(1) are met.  Accordingly, 
the AOJ must submit the issue to the Director, Compensation and 
Pension Service for consideration of whether an extraschedular 
evaluation is warranted.

TDIU

Finally, the Board notes that further development and 
adjudication of the Veteran's claim may provide evidence in 
support of his claim for TDIU.  The Board has therefore concluded 
that it would be inappropriate at this juncture to enter a final 
determination on that issue.  See Henderson v. West, 12 Vet. App. 
11 (1998), citing Harris v. Derwinski, 1 Vet. App. 180 (1991), 
for the proposition that where a decision on one issue would have 
a "significant impact" upon another, and that impact in turn 
could render any review of the decision on the other claim 
meaningless and a waste of appellate resources, the claims are 
inextricably intertwined.

In light of the above discussion, the Board has determined that 
additional development and action are required.  Accordingly, the 
case is REMANDED for the following:

1.  Schedule the Veteran for a VA 
orthopedic examination to determine the 
etiology of his claimed cervical spine 
disability, and to address the current 
severity of the right shoulder disability.  
The claims file and a copy of this remand 
should be forwarded to the examiner for 
review.  A full history should be elicited 
from the Veteran during the course of the 
examination.

All necessary testing should be carried out 
in conjunction with this examination, the 
results of which should be reported in 
detail.  Following examination, interview 
of the Veteran, and review of the claims 
file, the examiner should identify all 
current manifestations related to the 
Veteran's cervical spine and right 
shoulder.    

With respect to the claimed cervical spine 
disability, the examiner should provide an 
opinion as to whether it is more likely 
than not (i.e., probability greater than 50 
percent), at least as likely as not (i.e., 
probability of 50 percent), or less likely 
than not (i.e., probability less than 50 
percent) that any currently present 
cervical spine disability was either 
incurred in or aggravated by service.  

Regarding the right shoulder disability, 
the examiner should report the results of 
range of motion testing in degrees, and any 
excursion of motion accompanied by pain 
should be specifically identified.  The 
examiner should identify any objective 
evidence of pain and assess the extent of 
any pain.  The extent of any 
incoordination, weakened movement and 
excess fatigability on use should be 
described.  To the extent possible, the 
functional impairment due to 
incoordination, weakened movement and 
excess fatigability should be assessed in 
terms of additional degrees of limitation 
of motion.  Stated differently, the 
examiner should identify the point at which 
pain or any other factor limits motion.

The examiner should also specifically state 
whether, during flare-ups, functional 
limitation more closely approximates 
unfavorable ankylosis of scapulohumeral 
articulation.  

The examiner should also offer an opinion 
regarding the impact of the disabilities on 
the Veteran's ability to work.

A discussion of the complete rationale for 
all opinions expressed should be included 
in the examination report.

2.  Following completion of the above, the AOJ should 
forward the file to the Director, Compensation and 
Pension 
Service for consideration of whether an extraschedular 
evaluation is warranted for the current manifestations 
of the Veteran's right shoulder disability.

3.  The Veteran is hereby notified that it 
is his responsibility to report for any 
examination, and to cooperate in the 
development of the claim.  The consequences 
for failure to report for a VA examination 
without good cause may include denial of 
the claim.  38 C.F.R. §§ 3.158, 3.655.

4.  Upon completion of the above actions, 
readjudicate the claims on appeal, with 
application of all appropriate laws, 
regulations, and case law, and 
consideration of any additional information 
obtained as a result of this remand.   If 
the decision remains adverse to the 
Veteran, he and his representative should 
be furnished a supplemental statement of 
the case and afforded an appropriate period 
of time within which to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


